Citation Nr: 0306858	
Decision Date: 04/09/03    Archive Date: 04/14/03	

DOCKET NO.  98-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The appellant, who served in the United States Navy Reserves 
from January 1961 to November 1961, with periods of active 
duty training from March 26, 1961, to March 27, 1961, and 
from April 23, 1961, to June 28, 1961, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  In May 2000 the Board returned the case to 
the RO for additional development.  After completion of the 
requested development the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  An unappealed rating decision dated in December 1993 
denied service connection for schizophrenia.  

3.  The evidence received since the December 1993 rating 
decision, by itself or in conjunction with the previously 
considered evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1993 rating decision, which denied 
entitlement to service connection for schizophrenia, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  

2.  The additional evidence received subsequent to the 
December 1993 rating decision is not new and material, and 
the claim of service connection for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108 (Wet 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, a December 2000 
letter to the appellant specifically informed him of the need 
to submit new and material evidence and the type of evidence 
that would constitute new and material evidence.  The RO also 
informed the appellant of the efforts previously and 
currently undertaken to obtain evidence.  In addition, a 
December 2002 letter to the appellant specifically informed 
him of the provisions of the VCAA, including the division of 
responsibilities between the VA and the appellant in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records were previously 
associated with the claims file and the RO obtained private 
medical records and informed the appellant when they were 
unable to obtain private records.  In addition, pursuant to 
the Board's request for additional development in May 2000, 
the RO requested additional service medical records and 
records from various VA Medical Centers, including those in 
Brecksville, Wade Park, Battle Creek, Detroit, New York City 
and Washington, D.C.  The appellant and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  Simply put, the record is complete and the case is 
ready for appellate review.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The definition of active military, naval, or air service 
includes three categories of service.  First, it includes 
active duty.  38 U.S.C.A. § 101(24) (A) (West 2002).  Second, 
it includes "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24)(B) (West 2002).  Finally, it includes 
"any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty; or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training."  38 U.S.C.A. § 
101(24)(C) (West 2002).

The appellant's claim for service connection for 
schizophrenia was considered by the RO in December 1993.  The 
evidence that was of record at that time included service 
medical records and a record from the Ohio Department of 
Mental Health.  The RO denied the claim on the basis that 
schizophrenia was not incurred in or aggravated during 
service and was not shown to have been manifested to a 
compensable degree within one year following discharge from 
service.  The appellant was notified of the denial of service 
connection for schizophrenia and of his appellate rights by a 
letter dated in December 1993.  An appeal was not filed and 
that decision is final.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new and 
material."  Under the version of 38 C.F.R. § 3.1056(a) 
applicable in this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the appellant's claim in this case 
was filed prior to August 29, 2001, the earlier version of 
the definition of new and material evidence set forth above 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The adjudication may 
then proceed to the merits of the claim on the basis of all 
of the evidence of record, but only after ensuring that the 
duty to assist has been satisfied.  

In a VA Form 21-4138 (Statement in Support of Claim) from the 
appellant dated in January 1997 he relates that while in the 
Navy in 1961 he was diagnosed with schizophrenia and released 
from service because of that disorder.  He indicates that the 
diagnosis was made at the Great Lakes Naval Hospital after 
almost a year in service.  The appellant states that he had 
no history of a psychiatric problem prior to service nor 
during most of his enlistment.  The appellant continues that 
the disorder was not present at the time of his induction and 
when he was accepted into the Navy and he believes that the 
"presumption of soundness" rule should apply and that his 
psychiatric disorder should be recognized as originating 
during service.  Lastly, the appellant relates that he 
continued to suffer from schizophrenia after leaving service 
and was hospitalized for nine months in 1963 at the Ohio 
State Psychiatric Hospital in Dayton, Ohio, and that he has 
continued to receive psychiatric care since that date.  

The evidence associated with the claims file subsequent to 
the December 1993 rating decision consists of private medical 
records from St. John Hospital pertaining to a 
hospitalization of the appellant in July 1996, treatment 
records from various VA Medical Centers (VAMC) where the 
appellant reports he was treated since his discharge from 
service, including VAMC's in Brecksville, Wade Park, Battle 
Creek, Detroit, New York City and Washington, D.C., 
verification of the type of service the appellant performed 
from the National Personnel Records Center dated in November 
1998 and a report of contact with the Great Lakes Naval 
Training Center regarding the RO's unsuccessful attempt to 
obtain additional service medical records.  

The Board finds that this additional evidence is all new, in 
that it was not previously physically of record at the time 
of the December 1993 rating decision.  However, the Board 
further finds that the evidence is not material because none 
of it tends to demonstrate that the appellant's schizophrenia 
had its onset during service.  

The private medical records pertaining to the hospitalization 
of the appellant pertain to recent treatment in July 1996 and 
contain no information which tends to show that the 
appellant's schizophrenia had its onset during service.  
Similarly, the medical records from the various VAMC's all 
pertain to treatment the appellant received many years 
following his separation from service and none of the records 
tends to demonstrate that the appellant's schizophrenia had 
its onset during service.  

The verification of the appellant's service from the National 
Personnel Records Center reflects that the appellant had 
inactive service in the United States Naval Reserve between 
January 1961 and November 1961 and that the appellant had 
active duty training from March 26, 1961, to March 27, 1961, 
and from April 23, 1961, to June 28, 1961.  This verification 
of the type of service performed by the appellant does not in 
any way demonstrate when the appellant's schizophrenia had 
its onset.  Lastly, the report of contact from the Great Lake 
Naval Training Center simply indicates that no additional 
records pertaining to the appellant were available.  

The record before the Board remains essentially unchanged 
from as it was at the time of the December 1993 rating 
decision.  Service medical records show that the appellant 
was seen for a psychiatric consultation by a civilian 
psychologist in June 1961 following which he was diagnosed 
with an emotional immaturity with passive-dependency reaction 
which was considered to have existed prior to enlistment and 
was a constitutional or developmental disorder.  Private 
medical records associated with the claims file at the time 
of the prior denial consisted of a November 1993 statement 
from the Ohio Department of Mental Health which indicated 
that actual treatment records were unavailable, but that an 
index card was available showing that the appellant was 
treated between October 1963 and July 1965 for chronic 
undifferentiated type schizophrenic reaction.  These records 
are entirely consistent with the statement the appellant 
submitted in January 1997 to reopen his claim with the 
exception of being diagnosed with schizophrenia during 
service.  The additional evidence associated with the claims 
file after that decision do not change, alter, or contradict 
the previously considered evidence which showed that the 
appellant was not diagnosed with schizophrenia during service 
and was first diagnosed with schizophrenia approximately two 
years following separation from service.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material.  As such, the claim for 
service connection for schizophrenia is not reopened.  

One last point bears addressing, the appellant makes 
reference to the presumption of soundness and he makes 
reference to the fact that no psychiatric disorder was 
identified upon his enlistment and acceptance into service.  
However, the appellant's service consists of active duty 
training and does not constitute active service unless during 
such a period of training the appellant was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  
As such, the "presumption of soundness" as well as the 
presumption of service connection relating to certain 
diseases and disabilities, including a psychosis, are 
inapplicable because such laws and regulations are limited to 
individuals that perform active service.  See 38 U.S.C.A. 
§ 101(2) ("the term 'veteran' means a person who served in 
the active military, naval, or air service. . . .")  
38 U.S.C.A. § 1111 ("[E]very veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service. . . ").  Thus, these provisions are inapplicable 
in this case since the appellant performed no active service, 
and in any event, would not likely have changed the outcome 
since the schizophrenia was first diagnosed approximately two 
years following separation from any type of service.  




ORDER

New and material evidence not having been submitted, service 
connection for schizophrenia remains denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

